                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 COURTNEY PERRY,                                          )
                                                          )
           Plaintiff,                                     )
                                                          )
 v.                                                       )      No.: 3:18-CV-540
                                                          )           REEVES/GUYTON
 CORRECTIONS CORPORATION OF                               )
 AMERICA, MORGAN COUNTY                                   )
 CORRECTIONAL COMPLEX,                                    )
 ARAMARK INDESTRY                                         )
 CORPORATION, DAVID SCHOFIELD,                            )
 BILL HASLAM, and MARK LUTTRELL,                          )
                                                          )
                                                          )
           Defendants.                                    )
                                                          )

                                 MEMORANDUM OPINION

       This is a pro se prisoner’s complaint under 42 U.S.C. § 1983. On July 25, 2019, the Court

entered an order screening the complaint and providing that Plaintiff had thirty days from the date

of entry of the order to file an amended complaint [Doc. 7 p. 6]. The Court also warned Plaintiff

that if he failed to timely comply with that order, the Court would dismiss this action [Id. at 6].

More than thirty days have passed, however, and Plaintiff has not filed an amended complaint or

otherwise communicated with the Court. Accordingly, for the reasons set forth below, this action

will be dismissed pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

       Rule 41(b) gives this Court the authority to dismiss a case for “failure of the plaintiff to

prosecute or to comply with these rules or any order of the court.” See, e.g., Nye Capital

Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012); Knoll v. Am. Tel. &

Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four factors when considering

dismissal under Fed. R. Civ. P. 41(b):
       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, as set forth

above, it appears that Plaintiff received the Court’s order, but chose not to comply therewith. As

such, the first factor weighs in favor of dismissal.

       As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

order has not prejudiced Defendants.

       As to the third factor, the Court warned Plaintiff that the Court would dismiss this case if

he failed to comply with the Court’s order [Id.].

       Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

effective. The Court granted Plaintiff leave to proceed in forma pauperis in this matter [Doc. 5].

Plaintiff has not pursued the case since filing the complaint [Doc. 1] and a motion for leave to

proceed in forma pauperis [Doc. 2] more than nine months ago, and Plaintiff has not complied

with the Court’s most recent order.

       For the reasons set forth above, this action will be DISMISSED pursuant to Rule 41(b)

and the Court CERTIFIES that any appeal from this order would not be taken in good faith.

       AN APPROPRIATE ORDER WILL ENTER.

       SO ORDERED.

                                       ___________________________________________
                                       CHIEF UNITED STATES DISTRICT JUDGE



                                                    2
